Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  June 13, 2014                                                     Robert P. Young, Jr.,
                                                                               Chief Justice

  147150(139)(140)                                                   Michael F. Cavanagh
                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  GEORGE BADEEN/ALL OTHERS SIMILARLY                                    David F. Viviano,
  SITUATED and MIDWEST RECOVERY AND                                                 Justices
  ADJUSTMENT, INC.,
            Plaintiffs-Appellants,
                                               SC: 147150
  v                                            COA: 302878
                                               Wayne CC: 10-004053-CZ
  PAR, INC., d/b/a PAR NORTH AMERICA,
  REMARKETING SOLUTIONS, CENTERONE
  FINANCIAL SERVICES, L.L.C., FIRST
  NATIONAL REPOSSESSORS, INC.,
  MILLENNIUM CAPITAL AND RECOVERY
  CORPORATION, RENOVO SERVICES, L.L.C.,
  RENAISSANCE RECOVERY SOLUTIONS,
  INC., ASR NATIONWIDE, L.L.C., THE M.
  DAVIS COMPANY, INC., d/b/a U.S.A.
  RECOVERY SOLUTIONS, REPOSSESSORS,
  INC., AMERICAN RECOVERY SERVICE, INC.,
  DIVERSIFIED VEHICLE SERVICES, INC.,
  NATIONAL ASSET RECOVERY CORP.,
  CONSUMER FINANCIAL SERVICES, L.L.C.,
  TD AUTO FINANACE, L.L.C., TOYOTA MOTOR
  CREDIT CORPORATION, NISSAN MOTOR
  ACCEPTANCE CORPORATION, SANTANDER
  CONSUMER U.S.A., INC., PNC BANK, N.A., BANK
  OF AMERICA, N.A., FIFTH THIRD BANK, and
  THE HUNTINGTON NATIONAL BANK,
              Defendants-Appellees,
  and
  MV CONNECT, L.L.C., d/b/a IIA, L.L.C.,
  GE MONEY BANK, and MANHEIM RECOVERY
  SOLUTIONS,
             Defendants.
  _________________________________________/
                                                                                                             2


        On order of the Chief Justice, the motion of the defendants-appellees for
immediate consideration is GRANTED and the motion of the defendants-appellees to
strike the plaintiffs-appellants’ supplemental brief is DENIED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 13, 2014
                                                                           Clerk